Citation Nr: 1438655	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  09-36 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an increased evaluation for status post microfracture, chondroplasty of the right knee, currently rated as 10 percent disabling.

2. Entitlement to service connection for residuals of a fracture to the right hand as secondary to back and right knee disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Newington, Connecticut in July 2008.
	
The Veteran testified at a Travel Board hearing before a Veterans Law Judge in April 2010.  Because this Veterans Law Judge is no longer employed by the Board, the Veteran was asked in April 2012 if he wished to appear at another hearing.  See 38 C.F.R. § 20.707 (2013).  The letter informed the Veteran that if no response was received within 30 days the Board would assume he did not want another hearing.  The appellant did not respond to this letter.  Therefore, no further action concerning a Board hearing must be taken.

The Veteran's entire claims file, to include the portions contained in the electronic "Virtual VA" system and Veterans Benefits Management System (VBMS), has been reviewed.

The issue of service connection for depression, secondary to service-connected disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection for residuals of a fracture to the right hand is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1. Prior to April 2, 2014, the Veteran's right knee disability was manifested by "mild" instability, which was evidenced by episodes of twisting, swelling, falls, and regular use of an external brace.

2. As of April 3, 2014, the Veteran's right knee disability manifested with "moderate" posterior and medial-lateral instability of 5-10 millimeters.   

3. Prior to April 3, 2014, objective signs of instability or laxity of the left knee were not shown on examination. 

4. Throughout the period on appeal, the Veteran has reported limitation of extension and a mild limp and pain on active extension has been reported by examiners. 

5. Throughout the rating period on appeal, the Veteran's right knee disability was manifested by flexion to at least 70 degrees, extension to at least five degrees, and arthritis with objective evidence of pain on motion, without additional loss of motion beyond 70 degrees after repetitive use.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for post microfracture, chondroplasty of the right knee the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes (DC) 5010, 5260, 5261 (2013). 

2.  The criteria for a separate noncompensable rating for extension of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40- 4.46, 4.59, 4.71a, DC 5261 (2013). 

3. Prior to April 2, 2014, the criteria for a separate 10 percent disability rating for recurrent subluxation or lateral instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40- 4.46, 4.59, 4.71a, DC 5257 (2013). 

4. From April 3, 2014 through the present, the criteria for a separate 20 percent disability rating for recurrent subluxation or lateral instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40- 4.46, 4.59, 4.71a, DC 5257 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.

The Veteran has been assigned a 10 percent rating under DC 5260-5010 for status post microfracture, chondroplasty of the right knee.  The Veteran has repeatedly stated that his right knee condition has been more severe than its current 10 percent rating would suggest.  Upon review of the evidence of record, while the Board finds that the Veteran's limitation of motion is properly reflected by his current rating, the Board finds that the Veteran also warrants a separate rating due to instability.  

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.  When, after careful consideration of all the obtainable information, a reasonable doubt arises regarding the degree of disability doubt will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran has reported recurrent problems with his right knee, including severe pain, locking of the joint, instability, swelling, and loud cracking and popping of the joint upon motion.  The Veteran has reported that his right knee's instability makes it hard for him to walk up and down stairs or to walk for extended periods of time.  He also has indicated that he is unable to participate in recreational activities and has precluded him from pursuing employment in his desired career fields, such as coaching or police work.  

The Veteran reports that his right knee condition causes him difficulty with extension and flexion.  He indicates that his right knee has been weak since he underwent surgery and that his pain is a constant problem that is not resolved by continuous medication regimen.  The Veteran began receiving cortisone shots during the appeal period and reports that he likely will require another knee surgery.    

During his April 2010 hearing, the Veteran reported that he will wear his knee brace if he is going out or if he knows that he will be walking for a long period of time.  He stated that his knee can become unstable at any time and that he had previously worn it constantly, but he now only wears it occasionally because he was having problems with his circulation and his knee "locking up" if he was stationary for extended periods of time.  

Prior to exiting active duty, the Veteran underwent an evaluation at the orthopedic clinic at the naval ambulatory care center.  The examiner noted that the Veteran had undergone a diagnostic arthroscopy and a microfracture chondroplasty for a full thickness trochlear cartilage lesion in January 2005.  The examiner noted that the Veteran had crepitus with passive motion with an audible snap.  Significant pain and tightness were noted, which the examiner opined could require a second knee surgery, which would include a lateral release.  The examiner noted that even with a full recovery from surgery the Veteran's microfracture surgery would likely break down over time and lead to pain and dysfunction.  

In March 2008, the Veteran underwent a VA examination regarding an increase for his right knee condition.  The Veteran reported problems with extension and pain in the lower aspect of the patella.  The examiner noted that passively the Veteran's knee could be fully extended without pain and this was done so six times without pain, weakness or fatigue.  No instability was noted during the examination. 

In August 2008, the Veteran sought a consultation with the orthopedic division of the Providence VAMC due to increasing right knee pain.  The physician noted that the Veteran was experiencing increased locking and catching of his right knee and that the Veteran was wearing a brace at all times.  Upon examination, the right knee demonstrated a positive McMurray's test and joint effusion was noted.  The Veteran's knee was stable to varus and valgus testing and had a negative Lachman's and posterior drawer test.  

The Veteran underwent an MRI in November 2008, which indicated degeneration the Veteran's meniscus but did not provide definitive evidence of a tear.  

In October 2009, the Veteran received treatment from a private orthopedic doctor for his right knee.  The physician noted a mild limp and that the Veteran's right knee had passive extension to 0 degrees and passive flexion to 130 degrees.  No instability was noted to varus or valgus stress.  A cortisone injection was performed and an MRI was suggested if the Veteran remained symptomatic.  

The Veteran returned to the private orthopedic office in March 2010.  The Veteran had relief for nearly four months, but had recurrent pain over the previous month.  Active extension was reported to 0 degrees and active flexion was reported to 130 degrees, and no limp was observed.  A cortisone shot was offered and performed and the Veteran was asked to follow up as necessary.  

In December 2010, the Veteran underwent a VA examination that discussed his right knee.  The Veteran reported that he had begun receiving cortisone injections, which had provided some relief, but that his condition was progressively worsening since his initial injury.  Symptoms noted on examination included: giving way, instability, pain, stiffness, weakness, numbness down the lateral aspect of his leg, episodes of locking several times per week, swelling, and tenderness.  The Veteran reported that his knee would suffer severe flare ups every two to three weeks, which last one to two days.  These flare ups would cause the Veteran to walk with a limp, to require bed rest, visit the ER, or to receive a cortisone injection.  On examination, an antalgic gait was reported.  On active motion, the Veteran had flexion to 110 degrees and extension to 0 degrees.  Objective evidence of pain was noted upon active motion.  The Veteran's flexion was limited to 100 degrees with repetitive testing but no further limitation was noted regarding extension.  

The Veteran was diagnosed with right knee chondromalacia patella.  The examiner indicated that while the Veteran had missed approximately three weeks of work in the prior year due to service-problems that his right knee condition was not significantly affecting his ability to work.  The examiner indicated that the Veteran's right knee condition caused moderate effects on daily activities, including: completing chores, shopping, and exercising.  The right knee precludes his ability to participate in sports, but does not affect his ability to travel, eat, bathe, groom, dress, or participate in recreation.   

Records from the Providence VAMC indicate that the Veteran underwent a consult regarding surgery on his right knee in July 2013.  The physician noted that the Veteran had previously treated with cortisone injections but his knees remained painful and stiff.  Upon examination, the Veteran demonstrated a normal gait with flexion to 70 degrees and extension to 0 degrees upon active and passive range of motion.  The Veteran was prescribed exercise, medication, and was asked to return in 6 weeks with results of an MRI.

In August 2013, the Veteran returned to the Providence VAMC.  The Veteran continued to report pain and problems with locking, popping, and catching of his knees.  The Veteran's knees were reported to be stable to varus and valgus stress.  The Veteran's MRI revealed a tear of the right sided posterior horn of the medial meniscus with loose bodies.  The Veteran indicated that he would like to post-pone surgical intervention at that time and would revisit the subject at a later time.  

In April 2014, the Veteran underwent a VA knee examination.  The range of motion testing of the Veteran's right knee indicated that the Veteran had flexion to 90 degrees, with pain beginning at 80 degrees and extension to 5 degrees, with pain beginning at the same point.  On repetitive motion testing, the Veteran was limited to 80 degrees flexion and 5 degrees extension.  The examiner noted that the Veteran's right knee caused the Veteran to have less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, deformity, instability of station, disturbance of locomotion, and interfered with sitting, standing, and weight-bearing.  Posterior drawer testing and valgus and varus testing indicated that the Veteran had 5-10 millimeters (+2) instability, which indicates posterior and medial-lateral instability.  The examiner noted that the Veteran knee conditions cause him to have to constantly stand up at work due to the locking and stiffness in his knees.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.

The Veteran is currently rated under DC 5260-5010 for status post microfracture, chondroplasty of the right knee.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  Here, the hyphenated diagnostic code indicates that limitation of flexion (DC 5260) is rated under the criteria for arthritis due to trauma (DC 5010).  See 38 C.F.R. § 4.20.  The rating schedule notes that the condition would be rated the same as degenerative arthritis (DC 5003) on limitation of motion of affected parts.  

Under DC 5003, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or painful motion. 

The Veteran has undergone x-rays of his right knee that demonstrated that he suffers from arthritis in his right knee.  Under his current rating code, the Veteran would not be entitled to a rating in excess of 10 percent due to limitation of motion or arthritis, unless flexion was limited to at least 30 degrees.  Throughout the period on appeal, including at its most limited in the July 2013 evaluation, flexion has not been demonstrated to be less than 70 degrees, even after accounting for pain upon motion.  These symptoms are not closer to the limitation to 30 degrees to warrant an increased 20 percent evaluation under Diagnostic Code 5260.  Even factoring in additional limitation of motion due to pain and flare-ups, the flexion findings fail to meet the levels needed for a rating in excess of 10 percent under Diagnostic Code 5260.  38 C.F.R. § 4.45, 4.71a, Diagnostic Codes 5242; DeLuca, 8 Vet. App. at 202.  Nor is there evidence of the involvement of two or more major joints or 2 or more minor joints to warrant an increased 20 percent evaluation under Diagnostic Code 5010. 

While the Board recognizes the Veteran's contention that he should be afforded a separate rating for his arthritis apart from his limitation of motion, the Board notes that the symptoms that arthritis is rated upon are the same as those that his current rating is assigned.  An assignment of a separate rating for arthritis and limitation of motion would constitute pyramiding under 38 C.F.R. § 4.14.    

The General Counsel's opinion held that in order to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  The evidence reflects the Veteran meets the criteria for a zero percent rating under 5261. In March 2008, the examiner indicated that extension was limited on active range of motion and in October 2009 a slight limp was reported, which indicates less than full extension.  Additionally, his extension of the right knee was reported as limited to 5 degrees during his April 2014 VA examination, which correlates to a noncompensable rating for limitation of extension of the leg under DC 5261.  Therefore, a noncompensable evaluation for limitation of extension is warranted, and this will be granted.

Separate evaluations may also be warranted for instability and arthritis.  See VAOPGCPREC 9-98.  The Board notes that throughout the appeal period the Veteran has reported instability in his right knee.  The Veteran is competent to report readily observable symptoms of his condition, including instances when his knee "gives-out" on him.  Further, the constant, or at least frequent, use of a knee brace suggests that the Veteran has had recurrent difficulty with instability of his knee.  The evidence of record, however, suggests that this instability was of mild severity until April 2014. While the Veteran has repeatedly reported this instability to his physicians and examiners, the instability had not been active enough to be present upon examination.  Particularly, the Board notes that no objective evidence of instability was present even during times of flare-ups, such as when cortisone injections were sought in October 2009 and March 2010.  Therefore, the Board a separate 10 percent rating based for "mild" instability is warranted prior to April 2, 2014.  

In April 2014, an examiner indicated positive responses to valgus and varus testing and posterior drawer testing that had been negative on multiple occasions.  These positive tests indicated multiple planes of instability and symptoms of laxity that more closely indicated "moderate" severity.  Therefore, the Board finds that after resolving the benefit of the doubt in favor of the Veteran, a 20 percent rating for "moderate" instability is warranted for the period from April 3, 2014 to the present.  

The Board finds that a higher evaluation for "severe" instability is not warranted based upon the evidence of record.  The evidence of record indicates that the Veteran has had periods of not using his knee brace, including his Travel Board testimony.  Further, the evidence does not suggest that the Veteran has not been prescribed the use of any additional walking aids beyond his knee brace, such as, a cane or a walker, which would indicate more severe symptoms.    

Accordingly, the Board finds that the Veteran does not warrant a disability rating in excess of 10 percent based upon arthritis and limitation of motion, but a separate rating of 10 percent prior to April 2, 2014, and 20 percent from April 2, 2014 forward, for instability is appropriate.  

The Board has also considered other possible ratings for the Veteran's right knee condition; however, the Veteran's condition has not manifested to the extent that any other higher or separate ratings would be warranted.  

DC 5256, which evaluates ankylosis of the knee, assigns a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, DC 5256.  Ankylosis of the knee has not been noted in the Veteran's records or contended by the Veteran.  Accordingly, such an evaluation is not warranted.  

Under DC 5259, when semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5259.  As only a 10 percent rating is available under DC 5259, no rating in excess of 10 percent is available.  With regard to a separate rating under DC 5259, the Board notes that the symptoms of pain and giving way are contemplated by both the criteria DC 5259 and his currently assigned rating codes.  Therefore, a separate rating under DC 5259 would constitute pyramiding under 38 C.F.R. § 4.14.    

Under DC 5258, when semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5258.  As the Veteran's arthritis and instability of his right knee, after application of the bilateral factor, result in a ten separate percent ratings that provide a higher disability rating than the 20 percent available under DC 5258, a higher rating under DC 5258 is not available.  In consideration of a separate rating under DC 5258, while the Veteran has reported frequent periods of "locking" of his right knee and effusion of the joint has been noted by x-rays, the Board finds that the symptoms that are responsible for his current ratings of "locking, pain, and effusion" are the same symptoms that result in his current ratings for arthritis and instability.  Particularly, the Board notes that based upon the Veteran's reports his instability and locking did not begin until after his meniscus was torn in service and the "dislocation" of the semilunar cartilage.  Accordingly, as these symptoms are already contemplated by other rating criteria a separate assignment based upon 5258 is not available under 38 C.F.R. § 4.14. 

The Board has also considered referring the Veteran's claim for a possible extraschedular rating.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation to determine whether a Veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected right knee disability, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  The rating schedule for knee disabilities specifically contemplates instability, episodes of locking, difficulty with extension and flexion, and resulting functional loss.  While the Veteran has reported some difficulties not explicitly stated by the rating schedule (inability to participate in athletics, coach, or work as a police officer), the Board believes that these difficulties are considered as a part of the criteria discussed by the rating criteria as they concern the functional loss resulting from the disability and that they are not so exceptional as to not be contemplated by the rating schedule.  

Therefore, the Veteran is entitled to a separate noncompensable evaluation for limitation of extension of the right knee, a separate 10 percent rating for "mild" instability of the right knee prior to April 2, 2014, a 20 percent separate rating for "moderate" instability from April 3, 2014 to the present, and is not entitled to a disability rating greater than 10 percent based upon limitation of motion.  38 C.F.R. 4.3; 4.71a DC 5260-5010, 5257, 5620, 5261.

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004). 

The RO provided the Veteran with VCAA notice in a January 2008 letter, issued before the July 2008 rating decision that the Veteran has appealed.  In that letter, the RO addressed the information and evidence necessary to substantiate claims for increased ratings, addressed who was to provide the evidence, and informed the Veteran how VA assigns disability ratings and effective dates.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim being decided on appeal, the evidence of record includes the Veteran's service treatment records, VA and private treatment records, statements from the Veteran, and a VA examination reports.  Additionally, in April 2010, the Veteran was provided an opportunity to set forth his contentions during the hearing before a Veterans Law Judge.  During the April 2010 hearing, the Veterans Law Judge that conducted the hearing identified the issues on appeal and asked questions in an attempt to reveal any evidence that might have been available that had not otherwise been submitted.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been complied with.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).



ORDER

A separate noncompensable disability rating for limitation of extension is warranted.

A separate disability rating of 10 percent for subluxation or lateral instability is warranted prior to April 2, 2014, and a separate disability rating of 20 percent for subluxation or lateral instability is warranted from April 3, 2014 to the present.  

An evaluation in excess of 10 percent for status post microfracture, chondroplasty of the right knee is not warranted.


REMAND

Review of the file indicates that the Veteran's claim for service connection for residuals of a fracture to the right hand as secondary to back and right knee disabilities must undergo additional development prior to adjudication.  

In December 2010, the Veteran was sent for a VA examination to determine if the Veteran had a current disability of his right hand and to provide an opinion regarding if this condition is related to the fall the Veteran sustained in November 2007.  During the examination, the Veteran provided the examiner a history of his condition, which indicated that while he was stretching his Achilles, his right knee and back gave out and he fell bracing himself with his right hand, which resulted in the fracture of his right pinky finger.  The Veteran indicated that he continues to have limitation of range of motion, pain, and numbness over the 4th-5th fingerdorsum of the right hand.  The examiner opined that it was less likely as not that the Veteran's residuals of the right finger fracture were the result of the Veteran's service connected knee condition.  The examiner explained that this opinion was based upon different variation of the Veteran's story in his medical file, which included listing a fall, tripping, and a fall related to buckling of the right knee.  

The Board finds that the opinion provided by the examiner is inadequate.  In order to consider the examination report to be competent medical evidence, the examiner must address the Veteran's contentions in the record regarding his claim. The Board notes that the Veteran is competent to report his symptoms and history of his condition.   See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Court has held that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  38 C.F.R. § 4.2; Barr, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for purposes of determining the current nature, extent and etiology of any disability of the right hand.  The examiner should provide opinions as to the following: 

a. whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed right hand disability was incurred as a result of a November 2007 fall. 

b. whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed right hand disability was caused or aggravated (permanently worsened) by his service-connected back disorder,  his service-connected right knee disorder, or both.  The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.  

2. The AOJ should then take any additional development action it deems proper.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


